DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on  07/05/2022, applicant amends independent claims 1, 13, and 14 to include subject matter indicated as allowable in claims 9 and 16.  Claims 9 and 15-16 are now canceled.  Claims 1-8, 10-14 and 17-20 are pending.

Allowable Subject Matter
Claims 1-8, 10-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 and 13 are allowed since there is no prior teaches the display assembly of claim 1, wherein the backlight module comprises a metal bottom cover and  a plastic sleeve, wherein the metal bottom cover defines a first through hole, and an edge of the first through hole is connected with a first folded edge, and wherein the plastic sleeve is connected with the first folded edge, the plastic sleeve defines an open hole aligned with the first through hole, and the open hole of the plastic sleeve is the second mounting through hole.  

Claim 2-8, 10-12 are allowed since they depend on the allowed claim 1.

Claim 14 is allowed since there is no prior teaches the electronic device, wherein the camera module comprises a lens base and a lens mounted on the lens base, the lens is inserted in the second mounting through hole such that the second mounting through hole positions the lens, and the lens base is clamped at an edge of the second mounting through hole; and the backlight module comprises a plastic sleeve, the plastic sleeve has a first guide inclined surface, and a second guide inclined surface is formed at a position of the lens base connected to the lens, wherein the first guide inclined surface is opposite to the second guide inclined surface.  

Claims 17-20 are allowed since they depend on the allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871